Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 20, 2019

                                         No. 04-19-00741-CV

                                   IN RE Leticia R. BENAVIDES

                                   Original Mandamus Proceeding 1

                                                ORDER

        On October 22, 2019, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 20, 2019.



                                                                 _____________________________
                                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.

                                                                 _____________________________
                                                                 Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2011PB000081L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., an Incapacitated Person, pending in the County Court at Law No. 1, Webb County, Texas, the
Honorable Hugo Martinez presiding.